Citation Nr: 0504776	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  02-08 783A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to an effective date prior to March 1, 1999, 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

2.  Entitlement to an effective date prior to March 1, 1999, 
for the assignment of a 70 percent disability evaluation for 
post traumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, wherein the RO granted entitlement to TDIU 
and assigned an effective date of March 1, 1999.  By that 
same rating action, the RO increased the veteran's PTSD 
rating from 50 to 70 percent, effective from March 1, 1999.  
The veteran disagreed with the effective date of March 1, 
1999 for the grant of TDIU and the assignment of a 70 percent 
disability evaluation for PTSD, and this appeal ensued.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), was signed into law in November 2000.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004)).  The VCAA and its implementing 
regulations are applicable to the veteran's claims.  
VAOPGCPREC 7-2003.  

Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159.

A review of the claims files reflects that the record remains 
devoid of any indication that the veteran has been given the 
appropriate notice with respect to his earlier effective date 
claims.  Thus, on remand, the RO should therefore ensure that 
the veteran is advised as to what is required to substantiate 
his claims of entitlement to an effective date earlier than 
March 1, 1999, for the grant of TDIU and the assignment of a 
70 percent disability evaluation for PTSD.  He should be told 
what is required of him and what VA will do to assist him, if 
anything.  

Although VA General Counsel has held that 38 U.S.C.A. § 
5103(a) does not require a separate notification as to the 
information and evidence necessary to substantiate a newly 
raised "downstream" issue that was first raised in a notice 
of disagreement, there must have been proper VCAA notice as 
to the "upstream" issue in order for the General Counsel 
holding to apply.  This position apparently stems from the 
idea that the newly raised "downstream" issue, such as an 
effective date issue, is part of the same claim as the 
underlying issue of entitlement to TDIU or entitlement to a 
higher schedular rating that was also decided by the RO in 
the January 2001 rating decision, rather than a new claim 
that triggers new notification requirements.  VAOPGCPREC 8-
2003.  Here, however, the veteran was not given VCAA notice 
with respect to the underlying claim of entitlement to TDIU 
or a higher schedular rating.  Consequently, specific notice 
satisfying the requirements under the VCAA regulations as to 
both of the earlier effective date claims is needed.  Id.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should review the claims 
files and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103(a) are fully complied 
with and satisfied in accordance 
with 38 C.F.R. § 3.159 (2004).  The 
veteran should be specifically told 
of what is required to substantiate 
his claims of entitlement to an 
effective date prior to March 1, 
1999, for the grant of TDIU and the 
assignment of a 70 percent 
disability evaluation for PTSD, and 
of the information or evidence he 
should submit, as well as the 
information or evidence that VA will 
yet obtain, if any.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The veteran 
should also be asked to submit all 
pertinent information or evidence in 
his possession.  38 C.F.R. § 3.159 
(2004).  

2.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If any benefit sought on 
appeal is not granted, the veteran 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

